Citation Nr: 1447600	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to March 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO)(i.e., the Agency of Original Jurisdiction, or AOJ), which notified the Veteran that as of March 17, 2011 all of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) had been exhausted and he was not entitled to any more educational benefits.  He appeals essentially for 12 months of additional educational benefits beyond March 17, 2011.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

In a February 2013 decision, the Board denied the Veteran's appeal seeking additional VA educational assistance benefits under Chapter 33.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court granted a Joint Motion for Remand by the parties (the Veteran and the legal representative of the VA, the Office of the General Counsel), vacating the Board's decision and remanding the matter to the Board for action consistent with the terms of the Joint Motion. 

In July 2014, the Board remanded the case to the RO for additional evidence.  The case was thereafter returned to the Board for its further review.  

As noted in the July 2014 remand, the Veteran in a June 2014 letter to the Board appears to have raised an issue regarding an erroneous calculation of Chapter 33 educational assistance monetary benefits that he alleges are still owed to him for a period of 4 months and 14 days (i.e., separate from the "10 months 17 days I am claiming are still due," presumably in connection with the current appeal).  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2014 the Board remanded the case to the RO in order for an audit and accompanying explanation showing precisely how the amount of remaining education assistance benefits in August 2009 was utilized and whether there was any remaining eligibility.  The Board requested that the accounting set forth precisely the months and days of usage of the Veteran's education entitlement for each school term both before and after his irrevocable election to transfer his remaining entitlement under Chapter 30 to Chapter 33 benefits in August 2009.  For reasons not articulated in the July 2014 supplemental statement of the case (SSOC), the RO furnished the Veteran an audit in which his education assistance entitlement (as reflected in a calculation worksheet) began in August 2009, at the time of his irrevocable election.  In other words, the audit does not provide an accounting of the Veteran's educational entitlement before his irrevocable election, as requested, so that there may be confirmatory evidence he in fact had 19 months and 17 days of entitlement remaining beginning in August 2009 (as previously accepted by the Board, in a decision subsequently vacated by the Court).  

As noted in the Board's July 2014 remand, in the February 2014 Joint Motion for Remand the parties emphasized that the evidence of record failed to establish to an adequate degree how the Veteran's use of his education benefits was calculated to determine whether he had exhausted all his available benefits.  Thus, a remand is necessary to ensure compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should conduct an audit of the Veteran's account regarding the VA educational assistance benefits he received under Chapter 30, to determine how the usage of the Veteran's benefits was calculated and whether the calculations were accurate.  The audit and accompanying explanation should provide an accounting that clearly sets forth the precise months and days of usage of the Veteran's education entitlement, for each school term, before his irrevocable election to transfer his remaining entitlement to education assistance benefits under Chapter 30 to Chapter 33 benefits (Post-9/11 GI Bill) in August 2009.  The audit should reflect the exact amount of the Veteran's remaining entitlement to education assistance benefits at the time he made his irrevocable election in August 2009.  

2.  Then, the AOJ should readjudicate the Veteran's claim for additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  If the benefit sought remains denied, furnish the Veteran an appropriate SSOC, afford him opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

